         Case 2:20-cv-00337-RSM-BAT Document 17 Filed 03/16/21 Page 1 of 3




 1                                                         HONORABLE RICARDO S. MARTINEZ
                                                             HONORABLE BRIAN A. TSUCHIDA
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      JESSE DUHAMEL, an individual,                          NO. 2:20-cv-00337

10                                  Plaintiff,                 STIPULATED MOTION AND
                                                               ORDER DISMISSING CLAIMS
11                                  v.                         AGAINST DEFENDANT JULIA
                                                               BARNETT
12      STATE OF WASHINGTON, et al,
                                                               NOTE FOR HEARING: 03/15/2021
13                                  Defendants.

14          COME NOW Plaintiff Jesse Duhamel, by and through counsel, and Defendants, by and

15   through counsel, and jointly stipulate and request the Court enter an Order as follows:

16          1.      Dismissing all of Plaintiff’s claims against Defendant Julia Barnett, in their entirety,

17   with prejudice, and without fees or costs to any party.

18          STIPULATED TO this 15th day of March 2021.

19    CIVIL RIGHTS JUSTIC CENTER, PLLC                  ROBERT W. FERGUSON
                                                        Attorney General
20
       s/ Darryl Parker                                  s/ Scott M. Barbara
21    DARRYL PARKER, WSBA No. 30770                     SCOTT M. BARBARA, WSBA No. 20885
      2150 N 107th St, Ste 520                          Assistant Attorney General
22    Seattle, WA 98133                                 800 Fifth Ave, Ste 2000
      Tel: 206-557-7719                                 Seattle, WA 98104
23    Email: dparker@civilrightsjusticecenter.com       Tel: 206-389-2033
      Attorney for Plaintiff                            Email: scott.barbara@atg.wa.gov
24                                                      Attorneys for Defendants

25

26


       STIPULATED MOTION AND ORDER                        1                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Torts Division
       DISMISSING DEFENDANT JULIA                                                800 Fifth Avenue, Suite 2000
       BARNETT                                                                     Seattle, WA 98104-3188
                                                                                        (206) 464-7352
       (C20-337-RSM-BAT)
          Case 2:20-cv-00337-RSM-BAT Document 17 Filed 03/16/21 Page 2 of 3




 1                                                ORDER

 2           It is ORDERED that Plaintiff’s claims against Defendant Julia Barnett are DISMISSED, in

 3   their entirety, with prejudice, and without fees or costs to any party.

 4           DATED this 16th day of March, 2021.

 5

 6

 7                                                   A
                                                     RICARDO S. MARTINEZ
 8                                                   CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       STIPULATED MOTION AND ORDER                         2                   ATTORNEY GENERAL OF WASHINGTON
                                                                                            Torts Division
       DISMISSING DEFENDANT JULIA                                                   800 Fifth Avenue, Suite 2000
       BARNETT                                                                        Seattle, WA 98104-3188
                                                                                           (206) 464-7352
       (C20-337-RSM-BAT)
         Case 2:20-cv-00337-RSM-BAT Document 17 Filed 03/16/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I certify that I served a copy of this document on all parties or their counsel of record
 3
     on the date below as follows:
 4
               US Mail Postage Prepaid via Consolidated Mail Service
 5
               CM/ECF
 6

 7             Email at the following addresses:

 8                 DParker@civilrightsjusticecenter.com
                   MGirma@civilrightsjusticecenter.com
 9                 JHenderson@civilrightsjusticecenter.com

10             State Campus Delivery
11             Hand delivered by _________________________________________________
12

13
            DATED this 15th day of March, 2021.
14
                                                    s/ Scott M. Barbara
15                                                 SCOTT M. BARBARA, WSBA #20885
16                                                 Assistant Attorney General
                                                   Attorney for Defendants
17

18

19

20

21

22

23

24

25

26


       STIPULATED MOTION AND ORDER                       3               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       DISMISSING DEFENDANT JULIA                                             800 Fifth Avenue, Suite 2000
       BARNETT                                                                  Seattle, WA 98104-3188
                                                                                     (206) 464-7352
       (C20-337-RSM-BAT)
